DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to because most of the words and labels/textual labels of Fig. 3 are unreadable for examination.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show -- D1-- in Fig. 4, as described in the specification (see paragraphs [0075] – [0078] of the specification).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 2, “a input clock” should be changed to -- an input clock --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite because the limitation “an output for the corresponding set of logic gates of the second sets of logic gates”, on the last 2 lines, lacks clear antecedent basis.  It is unclear whether this “output for the corresponding set of logic gates of the second sets of logic gates” is the same as the “output for a corresponding set of logic gates of the second sets of logic gates” recited in lines 3-4 or different.  Correction and/or clarification is required.
Claims 3-10 are rendered indefinite by the deficiencies of the base claim 2.
Claim 12 is indefinite because the limitation “an output for the corresponding set of logic gates of the second sets of logic gates”, on line 9, lacks clear antecedent basis.  It is unclear whether this “output for the corresponding set of logic gates of the second sets of logic gates” is the same as the “output for a corresponding set of logic gates of the second sets of logic gates” recited in line 7 or different.  Correction and/or clarification is required.
Claims 13-20 are rendered indefinite by the deficiencies of the base claim 12.
Claims 9 and 19 are indefinite because the limitation “wherein one or more logic gates of the second sets of logic gates are never used to generate the DLL output clock” (emphasis added) is considered as negative limitations that rendered the claim indefinite.  That limitation is considered 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uehara et al. (US 7,733,138; hereinafter referred to as Uehara).
With regard to Claim 1, Uehara discloses in Fig. 2 a DLL circuit comprising: a delay line (224) configured to receive an input clock (Clk Ref) defining an input clock period, and wherein the delay line comprises a plurality of delay stages (D1 - D5), each configured to generate a corresponding output clock (Clk a, Clk b, Clk c, Clk d, Clk e) having a phase relative to the input clock based on a delay of the delay line; a control circuit (212) configured to change the delay of the delay line so as to cause a phase difference between the input clock and a sensed output clock (Clk d) to be substantially equal to the input clock period; and an edge combiner (222), configured to generate a DLL output clock (Clk 2x) based on the output clocks of the delay stages, wherein the edge combiner presents an equal schematic load for each of the output clocks of the delay stages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 20, 2022